DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Independent claims 7 and 11, seen in claim set dated 04/20/2022, have incorporated the amendment proposed by the examiner to overcome the claim objections seen in the prior office action dated 02/17/2022. Therefore, the objections to the claims have been withdrawn. 

Allowable Subject Matter
Claims 7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner considers RW Luce US 2304310 A (Luce) to be the closest prior art of record considered by the examiner.
Luce (Fig.1) discloses a nut (page 1, Col. 1 L. 18-41), comprising: at least one expansion region (5) of the nut, which nut extends along a longitudinal direction, wherein the expansion region circumferentially has one or more cutouts (6, 7) which extend transversely and/or obliquely with respect to the longitudinal direction, a respective length of the one or more cutouts is greater than a respective width of the one or more cutouts and wherein the length extends transversely and/or obliquely with respect to the longitudinal direction, the nut has a shoulder region (S, see annotated Fig.1 in final rejection dated 02/17/2022), a threaded region (4) and a middle region (5) disposed between the shoulder region and the threaded region, wherein the shoulder region (S) and the middle region (5, page 2 col.1 L.48-56) are unthreaded, and the expansion region (5) is arranged in the unthreaded middle region and not in the shoulder region (S) and threaded region (4).
In claim set dated 04/20/2022, claims 1-4 and 6 were cancelled and only allowable claims 7 and 11, as well as claims which depend from previously indicated allowable claims are present in the most recent set of claims. 
In particular, claims 7 and 11 further require nut be applied in a lines connection where the expansion region of the nut, in a screwed-together state is positioned at least between the first sealing surface and the second sealing surface, the examiner does not consider the prior art to render obvious the limitations of claims 7 and 11 in their entirety. Therefore, claims 7 and 9-11 are considered to be in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747